UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
MARION JANINE MCDOWELL,                       )
in her own behalf and as next friend          )
of D.C.M.                                     )
                                              )
                        Plaintiffs,           )
                                              )
v.                                            )            Case No. 00-cv-594 (RCL)
                                              )
DISTRICT OF COLUMBIA                          )
                                              )
                       Defendant.             )


                                      lPROJ!O�'EBf'PRDER

        For the reasons set forth in the Memorandum Opinion issued this date in Keith Allen, et
al. v. District of Columbia, No. 00-cv-591, it is hereby

        ORDERED that Defendant shall pay Plaintiffs, within 30 days of the date of this Order,

$4,295.09, an amount which represents the remaining interest owed to Plaintiffs on the capped

attorney's fees and costs in this case.

        SO ORDERED.




Date:
                                                      ROYCE C. LAMBERTH
                                                      UNITED STATES DISTRICT JUDGE